Citation Nr: 0945012	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits for total disability based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	NYS Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  Jurisdiction of the claims file was subsequently 
transferred to the New York, New York RO.  

In December 2008, the Veteran appeared and testified at a 
Travel Board hearing at the New York RO.  The transcript is 
of record.

In April 2009, the Board awarded service connection for 
hypertension and remanded the issue of entitlement to TDIU 
benefits.  As will be further discussed below, the requested 
action was not taken.  

The Board notes that following the April 2009 remand, the 
Veteran submitted a new power of attorney form.  He is 
currently represented by the NYS Division of Veterans Affairs 
instead of the private attorney who previously represented 
him.  As such, the appeal is remanded to the Appeals 
Management Center (AMC), in Washington DC first instead of 
directly to the RO.  

The appeal is REMANDED to the Department of Veterans Affairs 
RO via the AMC.  VA will notify the Veteran if further action 
is required.


REMAND

Upon preliminary review of the record, the Board finds that 
another remand is necessary for further development.  The 
Veteran has essentially contended that he is unemployable due 
to his service-connected disabilities.  He was originally 
denied TDIU benefits as his disabilities did not meet the 
schedular threshold for entitlement, nor was he shown to be 
unemployable due to his service-connected disabilities.  

As noted above, the Board awarded service connection for 
hypertension in an April 2009 decision.  It also remanded the 
issue of entitlement to TDIU finding it was inextricably 
intertwined with the initial rating to be assigned for 
hypertension.  

The Board notes that it appears that no development regarding 
the Veteran's claim of entitlement to TDIU benefits has been 
performed since the April 2009 Board decision.  The Board 
also notes that it does not appear that the RO has yet issued 
a rating decision implementing the Board's grant of service 
connection for hypertension based upon aggravation in its 
April 2009 decision.  As such, the Veteran's claim must again 
be remanded for adjudication of the TDIU issue in light of 
the Board's recently awarded service connection for 
hypertension.  

It is important to note that the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the VA Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as the head of the Department.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Following issuance of a rating for the 
Veteran's hypertension based upon 
aggravation, the RO should readjudicate 
his TDIU claim.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to perform additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



